721 S.E.2d 229 (2012)
STATE of North Carolina
v.
Felipe Alfaro RICO.
No. 529A11-2.
Supreme Court of North Carolina.
February 3, 2012.
Daniel R. Pollitt, Assistant Appellate Defender, for Rico, Felipe Alfaro.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 2nd of February 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 3rd of February 2012."